DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/630642, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The specification does not describe an embodiment where a top of the kiosk is different than a top of the first container, such that both tops are made of a transparent material (claim 14).  
Accordingly, claim 14 is not entitled to the benefit of the prior application.


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
The specification does not describe an embodiment where a top of the kiosk is different than a top of the first container, such that both tops are made of a transparent material (claim 14).  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top of the kiosk being made of a transparent material or having an opening in combination with a top of the first container being made of a transparent material (as described below, claim 14 can imply that a top of the first container is not the top of the kiosk, therefore this implied embodiment must show that the first container does not create a top of the kiosk), and additionally the top having both a transparent material and an opening (as can be implied by interpretation of the combination of claims 1 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 14 recites “a top of the kiosk is made of a transparent material or includes an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images…”.  However, claim 1 recites “a first container and a second container attached to each other, the first container being of a rectangular shape and comprising a top made of a transparent material”.  Thus, if “a top of made of transparent material” is in reference to the first container in claim 1, then “a top of the kiosk is made of a transparent material” in claim 14 implies that there are two transparent materials, i.e. a top of the first container and a top of the kiosk.  More specifically, that a top of the first container is different than a top of the kiosk (i.e. a top of the first container is not a top of the first kiosk).  The specification describes a top of the first container may be made of a transparent material or may include an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device in the imaging chamber and transmits the captured images to the remote server/operator ([0037], [0040]-[0042]).  The specification does not provide an embodiment where a top of the kiosk is different than a top of the first container, such that both tops are made of a transparent material.  However, if “comprising a top made of a transparent material” in claim 1 is with respect to the kiosk, then the claim language in claim 14 implies that the top can be made of a transparent material (claim 1) and can have an opening (claim 14).  However, the specification does not describe that the top of the kiosk/first container can have both a transparent material and an opening, as can be implied by claim 14 (if “comprising a top being made of a transparent material” in claim 1 refers to the kiosk).
Claim Objections
Claims 1-4 and 14 are objected to because of the following informalities:  
Claim 1 recites “and inside of the first container is illuminated by flow of light”.  The wording is awkward.  Suggested language is “and an inside of the first container is illuminated by a flow of light”.
Claims 1-4 recite “the portable device”.  However, claim 1 also recites “portable electronic device”.  The claims should recite “the portable electronic device” instead of “the portable device” for proper antecedent basis and consistency throughout the claims.
Claim 14 recites “the top of the kiosk”. There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a top of the kiosk”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a top of the kiosk is made of a transparent material or includes an opening such that the second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images…”  It is unclear if the top of the kiosk is the same as the top of the first container.  Since claim 1 recites “the first container comprising a top made of a transparent material”, it is unclear if the top of the first container of claim 1 is different than the top of the kiosk of claim 14.  Please clarify.  If these are a same, i.e. a top of the first container is a top of the kiosk, which is made of a transparent material, then claim 14 implies that a transparent material is not required in view of the limitation “or includes an opening such that…” .  However claim 1 positively recites a top of the first container is a transparent material.  Therefore the alternative limitation of claim 14 is problematic if the top of the first container is the same as the top of the kiosk.  Please clarify.  The claim language needs to differentiate the top of the first container from the top of the kiosk better if these are two different tops each made of a transparent material.  Please clarify.
	Claims not specifically addressed are indefinite due to their dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 11,341,471.  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. A kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 

a first container and a second container, the first container comprising a top made of a transparent material, an immovably-fixed camera and one or more mirrors fixedly- arranged within the first container to capture images of a portable electronic device; at least one communication connection to a remote operator; and 

at least one computer configured to: 

in conjunction with the remote operator, capture using the immovably-fixed camera an image of the portable electronic device located in the first container while said camera and said mirrors remain in unchanged positions and inside of the first container is illuminated by a flow of light through the top made of the transparent material, wherein the captured image includes a view of a top of the electronic device and reflections of sides of the electronic device captured on the one or more mirrors; 

transmitting the captured images to the remote operator; 

based upon an offered payment amount for the portable electronic device received from the remote operator, receiving an acceptance of the offered payment amount; and 

providing for secure deposit of the portable device in the second container.

1. A kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 

at least one display; 

a first container and a second container attached to each other, the first container being of rectangular shape and the first container comprising a top made of a transparent material, an immovably-fixed camera and one or more mirrors fixedly-arranged within the first container to capture images of a portable electronic device; 

at least one communication connection to a remote server and a remote operator; and at least one computer configured to: 

in conjunction with the remote server or the remote operator, capture using the immovably-fixed camera an image of the portable electronic device located in the first container while said camera and said mirrors remain in unchanged positions and an inside of the first container is illuminated by a flow of light through the top made of the transparent material, wherein the captured image includes a view of a top of the electronic device and reflections of sides of the electronic device captured on the one or more mirrors; 

transmitting the captured images to the remote server or the remote operator; 

based upon an offered payment amount for the portable electronic device received from the remote server or the remote operator, receiving an acceptance of the offered payment amount; and 

providing for secure deposit of the portable device in the second container.



Regarding dependent claims 2-11, patented claims 2-7 and 9-13 recite the same limitations.


Claims 1-5, 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 10-13 of copending Application No. 16/630556 in view of Thomas et al. (US 2017/0085756) and Bowles et al. (US 2013/0046699). 

INSTANT CLAIM(S)
COPENDING CLAIM(S)
1. A kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 

a first container and a second container, the first container comprising a top made of a transparent material, an immovably-fixed camera and one or more mirrors fixedly- arranged within the first container to capture images of a portable electronic device; at least one communication connection to a remote operator; and 

at least one computer configured to: 

in conjunction with the remote operator, capture using the immovably-fixed camera an image of the portable electronic device located in the first container while said camera and said mirrors remain in unchanged positions and inside of the first container is illuminated by a flow of light through the top made of the transparent material, wherein the captured image includes a view of a top of the electronic device and reflections of sides of the electronic device captured on the one or more mirrors; 

transmitting the captured images to the remote operator; based upon an offered payment amount for the portable electronic device received from the remote operator, receiving an acceptance of the offered payment amount; and 

providing for secure deposit of the portable device in the second container.


11. The kiosk according to claim 1, wherein the top of the kiosk is made of the transparent material or includes an opening such that a second portable device separate from the kiosk and placed above the top of the kiosk captures one or more images of the portable electronic device located in the first container and transmits the captured images to a remote server or the remote operator.


2. The kiosk according to claim 1, wherein the first container and the second container are attached to each other, and wherein the second container comprises a collection chamber configured to store the portable device.




1. (Currently Amended) A handheld-device imaging and collection booth, comprising: a 

first container and a second container attached to each other, 

wherein the first container comprises: 

a top panel arranged to enable a camera positioned above the top panel to acquire a clear view of an inside of the first container, wherein the inside is an area enclosed by a plurality of side panels, the top panel and a bottom panel of the first container, wherein the top panel of the first container is also the handheld-device imaging and collection booth's top external surface on top of which a portable electronic device including the camera is arranged; and 

one or more mirrors arranged facing the inside of the first container, such that an image captured by the camera through the top panel captures reflections, in the one or more mirrors, of an handheld-device placed within said inside the first container, and 

wherein the second container comprises a collection chamber configured to store the handheld-device.

10. (Original) The handheld-device imaging and collection booth according to claim 1, wherein the top panel is at least partially constructed from a transparent material such that the image is captured through the transparent material.



3. The kiosk according to claim 2, wherein the first container is placed on top of the second container, and wherein at least a portion of the bottom of the first container and at least a portion of a top of the second container are configured to be operable to drop the portable device from the first container into the second container.
11. (Original) The handheld-device imaging and collection booth according to claim 1, wherein the first container is placed on top of the second container, and wherein at least a portion of the bottom of the first container and/or at least a portion of a top of the second container are configured to be operable to drop the handheld-device from the first container into the second container.


4. The kiosk according to claim 3, wherein the second container includes an opening through which the portable device is deposited into the second container, and wherein the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the portable device from the second container.
12. (Original) The handheld-device imaging and collection booth according to claim 1, wherein the second container includes an opening through which the handheld-device is Response to OA dated April 20, 2021deposited into the second container, and wherein the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the handheld- device from the second container.



5. The kiosk according to claim 2, wherein at least one of the first container and the second container is at least partially constructed in wood.
13. (Original) The handheld-device imaging and collection booth according to claim 1, wherein at least one of the first container and the second container is at least partially constructed in wood.

9. The kiosk according to claim 1, wherein the first container further comprises an elevated platform on an inside of a bottom surface, for placing the portable electronic device such that at least a portion of the bottom surface of the portable electronic device is represented in reflections in the mirrors.
2. (Previously Presented) The handheld-device imaging and collection booth according to claim 1, wherein the first container further comprises an elevated platform on an inside of a bottom surface of the first container, for placing the handheld-device such that at least a portion of the bottom surface of the handheld-device is represented in said reflections




The copending claims fail to expressly recite the camera being immovably-fixed and the one or more mirrors being fixedly-arranged; and said mirrors remain in unchanged positions while capturing one or more images of the portable electronic device.  The copending claims also fail to expressly recite based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount; and providing for secure deposit of the portable device in the kiosk.
Thomas et al. teaches it is well known in the art for a container to include a camera being immovably-fixed and one or more mirrors being fixedly-arranged; and said mirrors remain in unchanged positions while capturing one or more images of an object ([0020], claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera to be immovably-fixed and the one or more mirrors being fixedly-arranged, such that the mirrors remain in unchanged positions while capturing one or more images of the portable electronic device, in order to optimize viewing of an electronic device and take multiple images of the electronic device in the first container.
The combined teachings of the copending claims and Thomas et al. disclose the invention set forth above, however they fail to expressly recite based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount; and providing for secure deposit of the portable device in the kiosk.
Bowles et al. teaches it is well known in the art that based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, receiving an acceptance of the offered payment amount; and providing for secure deposit of the portable device in the kiosk ([0079], [0080]).
It would have been obvious to one of ordinary skill in the art to receive an acceptance of the offered payment amount based upon an offered payment amount for the portable electronic device received from the remote server and/or operator, and to provide for secure deposit of the portable device in the kiosk, in order to allow a user to recycle/trade-in his/her portable electronic device.
This is a provisional nonstatutory double patenting rejection.


Examiner’s Remarks
With respect to claim(s) 1-11, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejections, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejection(s) set forth in this Office action. 

With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, the first container comprising a top made of a transparent material, wherein an inside of the first container is illuminated by a flow of light through the top made of the transparent material, in addition to the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0393742 is the US pre-grant publication of copending App. No. 16/630556.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876